Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150142                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
  _________________________________________                                                         Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re ARS, Minor.                                                                                                   Justices

  _________________________________________
  PHILLIP SCHNEBELT and PAMELA
  SCHNEBELT,
            Petitioners-Appellants,
  v                                                                 SC: 150142
                                                                    COA: 318638
                                                                    Shiawassee CC Family Division:
                                                                    13-003727-AF
  DEREK MUSALL,
           Respondent-Appellee,
  and
  KAYLEIGH MARIE SCHNEBELT,
             Respondent-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 12, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order,
  addressing: (1) whether the respondent father demonstrated adequate “good cause” under
  Section 25 of the Adoption Code, MCL 710.25(2), for the adjournment of the adoption
  proceeding, see In re MKK, 286 Mich App 546 (2009); (2) whether the respondent
  adequately demonstrated that he had “provided substantial and regular support or care in
  accordance with [his] ability to provide such support or care for the mother during
  pregnancy or for either mother or child after the child’s birth during the 90 days before
  notice of the hearing was served upon him,” MCL 710.39(2); and (3) whether the trial
  court gave adequate consideration to the legislative mandate that all adoption proceedings
  “be considered to have the highest priority . . . .” MCL 710.25(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
           s1119
                                                                               Clerk